UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 11-6675


DEANTHONY DOANE,

                  Petitioner – Appellant,

          v.

GENE   JOHNSON,     Director    of   Virginia      Department    of
Corrections,

                  Respondent – Appellee.




Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:09-cv-01154-GBL-JFA)


Submitted:   October 31, 2011                Decided:   November 18, 2011


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


DeAnthony Doane, Appellant Pro Se. Susan Mozley Harris,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 DeAnthony Doane seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues       a    certificate        of     appealability.           See    28     U.S.C.

§ 2253(c)(1)(A) (2006).              A certificate of appealability will not

issue       absent     “a    substantial        showing     of     the   denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating         that   reasonable     jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El     v.   Cockrell,     537 U.S. 322,    336-38

(2003).          When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                           Slack,
529 U.S. at 484-85.             We have independently reviewed the record

and    conclude      that    Doane    has      not   made   the    requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We deny the motions for appointment of counsel and

for    an    evidentiary       hearing      and      dispense     with   oral    argument




                                               2
because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                       DISMISSED




                               3